Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 6, 2017

                                      No. 04-16-00815-CV

                            CITY OF PEARSALL (Cross-Appellee),
                                       Appellant

                                                 v.

                               Robert TOBIAS (Cross-Appellant),
                                          Appellee

                    From the 81st Judicial District Court, Frio County, Texas
                              Trial Court No. 13-10-00414-CVF
                          Honorable Russell Wilson, Judge Presiding


                                         ORDER
        The joint motion for extension of time to file appellant’s brief and cross appellant’s brief
is hereby GRANTED. Time is extended to March 15, 2017.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of February, 2017.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court